89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesse HOLLIDAY, Plaintiff-Appellant,v.James ROEDER;  Sgt. Morillas;  Clifford Gessner;Auburn-Faith Memorial Hospital;  Charles Pacheco,Defendants-Appellees.
No. 95-17142.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Former California state prisoner Jesse Holliday appeals pro se the district court's dismissal of his civil rights action pursuant to Fed.R.Civ.P. 41(b) after he failed to file a second amended complaint in accord with the district court's order.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review for abuse of discretion, In re Dominquez, 51 F.3d 1502, 1508 n. 5 (9th Cir.1995), and affirm.


3
We agree with the district court that the dismissal of Holliday's action with prejudice was warranted because he failed to comply with the district court order instructing him to file a second amended complaint to overcome constitutional and factual deficiencies in his civil rights action.   See Fed.R.Civ.P. 41(b);  28 U.S.C. § 1915(d);  Neitzke v. Williams, 490 U.S. 319, 325 (1989).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3